DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	The amendment file on June 25th 2021 has been entered. Claims 21, 26 and 31 stand amended and claims 23, 28 and 33 are cancelled. Claims 21, 22, 24 – 27, 29 – 32, 34 and 35 are currently pending. 
Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination,” A computer-implemented method, comprising: receiving a distributed network of participating Extract Transform Load (ETL) servers; generating data source mappings for the distributed network, wherein the data source mappings indicate which participating ETL servers in the distributed network have access to which tables in data sources; obtaining network metrics that indicate, for each pair of participating ETL servers, an average data transmission speed and a unit cost; obtaining data source metrics for the tables in the data sources; generating a link mappings table with a first column for a link, a second column for a first stage of a plurality of stages, a third column for a second stage of the plurality of stages, and a fourth column for mappings, wherein the link connects the first 
As such the combined features as recited in independent claim 21 and similarly stated in independent claims 26 and 31 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax 

5. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kweku Halm/
Examiner 
Art Unit 2166 
07/02/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166